J. A21032/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

CRAIG STELTZ                            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
WILLIAM C. MEYERS, M.D.;                :
VINCERA CORE INSTITUTE AND              :
VINCERA INSTITUTE,                      :          No. 179 EDA 2019
                                        :
                         Appellants     :


             Appeal from the Order Entered December 12, 2018,
            in the Court of Common Pleas of Philadelphia County
                 Civil Division at No. March Term 2016-01720


BEFORE: BOWES, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED APRIL 14, 2020

     William C. Meyers, M.D., Vincera Core Institute, and Vincera Institute

(collectively, “appellants”) appeal from the December 12, 2018 order entered

in the Court of Common Pleas of Philadelphia County granting Craig Steltz a

new trial.1 We affirm.

     The trial court set forth the factual and procedural history as follows:

           [Steltz] sued [appellants] for Professional Negligence
           relating to after care following surgery on [Steltz] to
           treat athletic pubalgia, a medical condition commonly
           known as “sports hernia.” At the time of the events
           at issue[, Steltz] played professional football as a
           defensive back on special teams for the Chicago Bears
           of the National Football League. [Steltz] alleges that
           [appellants] negligently failed to disclose the

1This order granting a new trial is an interlocutory order but is immediately
appealable as of right. See Pa.R.A.P. 311(a)(6).
J. A21032/19


           existence of a tear in his adductor longus muscle in
           his right leg. [Steltz] returned to playing for the
           Bears, but contended that the undiagnosed injury
           impeded his ability to cut sideways on the field and
           compromised his performance.           [Steltz] was
           subsequently cut from the Bears and not hired by any
           other NFL team.

           The [trial court] presided over a jury trial in this
           matter from July 31, 2018 to August 14, 2018. During
           the trial, [appellants] presented Adam Zoga, M.D., as
           an expert witness in the field of musculoskeletal
           radiology.[Footnote 1] After Dr. Zoga estimated that
           there are approximately 5,000 musculoskeletal
           radiologists in the United States, [appellants’] counsel
           asked Dr. Zoga the following question:

                 Five thousand. Five thousand of those
                 radiologists and [Steltz] couldn’t find one
                 of them to come into this courtroom to
                 support Dr. Read[2], did you know that?

           N.T. (Trial) 08/07/2018, [morning] session at p. 48,
           lines 21-24.

                 [Footnote 1] [Appellants] also called
                 Dr. Zoga to testify as a fact witness.

           [Steltz] objected and orally moved for a mistrial after
           the jury was excused.        [The trial court] denied
           [Steltz’s] motion for a mistrial. After a lunch recess,
           [the trial court] issued a cautionary instruction to the
           jury that questions by counsel are not facts to be
           considered as evidence. The jury ultimately returned
           a verdict for [appellants].

           [Steltz] filed a timely Motion for Post Trial Relief on
           August 22, 2018[,] seeking a new trial. In that

2 We note that Dr. Paul Read was a musculoskeletal radiologist who reviewed
Steltz’s June 30, 2014 MRI at appellants’ request and prepared a report for
Dr. Meyers concluding, among other things, that Steltz sustained a complete
tear of his adductor muscle. (Notes of testimony, 7/31/18 morning session,
at 46-67.) Dr. Read was proffered as a fact witness by Steltz. (Id.)


                                    -2-
J. A21032/19


            motion, [Steltz] argued that [the trial court] erred in
            denying [Steltz’s] motion for a mistrial because the
            effect of [appellants’] counsel’s question was so
            prejudicial that no instruction could have cured it.
            Upon further review of the record and applicable law,
            [the trial court was] compelled to agree with [Steltz]
            and entered an order granting a new trial on
            December 12, 2018.

            [Appellants] filed on January 7, 2019[,] a timely
            notice of appeal of [the trial court] order granting a
            new trial.

Trial court opinion, 3/4/19 at 1-3 (footnote 2 omitted). The trial court directed

appellants to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellants timely complied. The trial court

subsequently filed its Rule 1925(a) opinion on March 4, 2019.

      Appellants raise the following issue for our review:

            Whether the trial court erred in granting a new trial
            based upon a single unanswered question in the
            1,400-page trial transcript where the question did not
            raise an improper subject and it certainly was not so
            prejudicial that it justified overturning a ten-day jury
            trial?

Appellants’ brief at 4 (unnecessary capitalization omitted).

            Each review of a challenge to a new trial order must
            begin with an analysis of the underlying conduct or
            omission by the trial court that formed the basis for
            the motion. There is a two-step process that a trial
            court must follow when responding to a request for
            new trial. First, the trial court must decide whether
            one or more mistakes occurred at trial.           These
            mistakes might involve factual, legal, or discretionary
            matters. Second, if the trial court concludes that a
            mistake (or mistakes) occurred, it must determine
            whether the mistake was a sufficient basis for
            granting a new trial. The harmless error doctrine


                                      -3-
J. A21032/19


            underlies every decision to grant or deny a new trial.
            A new trial is not warranted merely because some
            irregularity occurred during the trial or another trial
            judge would have ruled differently; the moving party
            must demonstrate to the trial court that he or she has
            suffered prejudice from the mistake.

            To review the two-step process of the trial court for
            granting or denying a new trial, the appellate court
            must also undertake a dual-pronged analysis. A
            review of a denial of a new trial requires the same
            analysis as a review of a grant. First, the appellate
            court must examine the decision of the trial court that
            a mistake occurred.       If the mistake involved a
            discretionary act, the appellate court will review for an
            abuse of discretion. If the mistake concerned an error
            of law, the [appellate] court will scrutinize for legal
            error.

            If the appellate court agrees with the determination of
            the trial court that a mistake occurred, it proceeds to
            the second level of analysis. The appellate court must
            then determine whether the trial court abused its
            discretion in ruling on the request for a new trial.
            Discretion must be exercised on the foundation of
            reason. An abuse of discretion exists when the trial
            court has rendered a judgment that is manifestly
            unreasonable, arbitrary, or capricious, has failed to
            apply the law, or was motivated by partiality,
            prejudice, bias, or ill will. A finding by an appellate
            court that it would have reached a different result than
            the trial court does not constitute a finding of an abuse
            of discretion. Where the record adequately supports
            the trial court's reasons and factual basis, the [trial]
            court did not abuse its discretion.

Ferguson v. Morton, 84 A.3d 715, 719-720 (Pa.Super. 2013) (citations and

quotation marks omitted), appeal denied, 97 A.3d 745 (Pa. 2014).

      We begin our analysis by first examining the trial court’s determination

that a mistake occurred during the trial. Instantly, the trial court identified



                                      -4-
J. A21032/19

the single mistake as its denial of Steltz’s motion for a mistrial after appellants’

counsel asked what the trial court found to be an improper question during

the direct examination of appellants’ expert witness.        (Trial court opinion,

12/14/18 at 5-12.)

            Whether remarks by counsel warrant a new trial
            requires a determination based upon an assessment
            of the circumstances under which the statements
            were made and the precaution taken by the [trial]
            court and counsel to prevent such remarks from
            having a prejudicial effect. It is the duty of the trial
            judge to take affirmative steps to attempt to cure
            harm, once an offensive remark has been objected to.
            However, there are certain instances where the
            comments of counsel are so offensive or egregious
            that no curative instruction can adequately obliterate
            the taint.

Siegal v. Stefanyszyn, 718 A.2d 1274, 1277 (Pa.Super. 1998) (citation

omitted), appeal denied, 739 A.2d 1059 (Pa. 1999).                   “If counsel’s

misconduct contributed to the verdict, it will be deemed prejudicial and a new

trial will be required.” Poust v. Hylton, 940 A.2d 380, 385 (Pa.Super. 2007)

(citation and brackets omitted), appeal denied, 959 A.2d 320 (Pa. 2008).

“It is well established that any statements by counsel, not based on evidence,

which tend to influence the jury in resolving the issues before them solely by

an appeal to passion and prejudice is improper and will not be countenanced.”

Young v. Washington Hosp., 761 A.2d 559, 563 (Pa.Super. 2000), citing

Narciso v. Mauch Chunk Twp., 87 A.2d 233, 234 (Pa. 1952), appeal

denied, 782 A.2d 548 (Pa. 2001). “It is improper for counsel to present facts

to the jury which are not in evidence and which are prejudicial to the opposing


                                       -5-
J. A21032/19

party; counsel may not comment on evidence to the effect that it

removes an issue of credibility from the jury.” Young, 761 A.2d at 561

(citation omitted; emphasis added).

     Here, during the direct examination of appellants’ own expert witness in

musculoskeletal radiology, Dr. Zoga, the following dialogue occurred:

           [Appellants’ counsel:] [H]ow many musculoskeletal
           radiologists do you think there are in this country[,]
           ballpark?

           [Dr. Zoga:] So if the definition is radiologists who
           interpret musculoskeletal imaging, it has to be five
           thousand.

           [Appellants’ counsel:] Five thousand. Five thousand
           of those radiologists and [Steltz] couldn’t find one of
           them to come into this courtroom to support Dr. Read,
           did you know that?

           [Steltz’s counsel:] Your Honor --

           [Appellants’ counsel:] Not one, couldn’t find one?

           [Steltz’s counsel:] Your Honor, I object and I make a
           motion.

           [The trial court:] Sustained. Motion?

           [Steltz’s counsel:]    Right now. You know that’s
           improper.

           [The trial court:]     That’s why I sustained the
           objection.

Notes of testimony, 8/7/18 morning session at 48-49 (emphasis added). After

the jury was removed from the courtroom, Steltz motioned for a mistrial,

arguing that counsel’s comment was so prejudicial and improper that a jury



                                      -6-
J. A21032/19

instruction could not cure the harm. (Id. at 50.) The trial court denied the

motion for a mistrial, (id. at 52), and provided the following curative

instruction to the jury3:

            When we were last here, there was an exchange
            between the counsel and I just wanted to state, as I
            stated at the beginning of the trial, that the
            statements and arguments made by counsel do not
            constitute evidence. They are not the facts. Evidence
            includes any testimony of witnesses, documents, and
            other exhibits submitted during the trial constitute
            [sic] facts and I just ask that you understand that
            particular principle, as you evaluate the evidence,
            okay.

            So the parties or counsel have agreed to proceed in a
            civil fashion. So we’ll continue. Thank you.

Notes of testimony, 8/7/18 afternoon session at 4-5.       In addition to the

curative instruction, the trial court charged the jury as follows: “Evidence is

not what the lawyers say.    The lawyers are not witnesses.     Their opening

statements, arguments, questions, comments and closing arguments are not

evidence.” (Notes of testimony, 8/13/18 at 13.) The jury returned a verdict

in favor of appellants.

      The trial court, after being presented with Steltz’s post-trial motion,

granted a new trial concluding that it had erred in denying Steltz’s motion for




3 We note that after appellants’ counsel’s question and Steltz’s counsel’s
objection, the jury was removed from the courtroom, counsel presented
argument, and the jury was returned to the courtroom in order to recess for
lunch. (Notes of testimony, 8/7/18 morning session at 49-56.) It was after
the jury’s return from lunch that the trial court provided the curative
instruction. (Notes of testimony, 8/7/18 afternoon session at 4-5.)


                                     -7-
J. A21032/19

a mistrial. (Trial court opinion, 12/14/18 at 5-14.) The trial court, in finding

that counsel’s leading question “[f]ive thousand of those radiologists and

[Steltz] couldn’t find one of them to come into this courtroom to support

Dr. Read, did you know that?” was “improper at its core” and that it was a

mistake to deny Steltz’s motion for a mistrial, stated,

             [appellants’] counsel had to know he was implying
             something that was not really true and practically
             unverifiable with his question to Dr. Zoga and it was
             staged perfectly. The odds were good that any such
             “question” to Dr. Zoga would be objected to and
             addressed by the [trial] court in dramatic fashion,
             thus reinforcing [appellants’] message in the minds of
             the jurors.
Id. at 12. The trial court concluded “[t]here was no curative instruction [the

trial c]ourt could have delivered to the jury to fix the harm caused by

[appellants’] counsel’s egregious statement that not one musculoskeletal

radiologist among the 5,000 who practice in the United States could be found

to support [Dr. Read’s] reading of the MRI.” (Id. at 6-7.) The trial court

explained:

             There was no purpose to [appellants’] questions to
             Dr. Zoga but to prejudice the jury. First, [appellants]
             knew for a fact that it would be impossible and wholly
             improper for Dr. Zoga to answer this leading question
             in his capacity as an expert witness; it is obvious
             Dr. Zoga is not privy to, and would have no knowledge
             of, [Steltz’s] trial preparations. Second, [appellants]
             were on notice that [Steltz] had retained [Jaime]
             Checkoff, M.D. as a musculoskeletal radiology expert
             because he was listed as a potential expert witness in
             [Steltz’s] pre-trial memorandum dated February 15,
             2018 and a copy of his report was appended to the
             same.[Footnote 3] [Steltz’s] counsel also mentioned


                                      -8-
J. A21032/19


            that he intended to call as a witness “a radiologist
            from California who is a consultant to the
            [San Francisco] 49ers” in his opening statement[],
            although [Steltz] ended up not calling this witness.
            Third, the question was a roundabout way to use
            Dr. Zoga as a prop for counsel to opine on the
            credibility of [Steltz’s] evidence, which neither counsel
            nor experts are permitted to do. Finally, it was
            inappropriate for [appellants’] counsel to question a
            witness about [Steltz’s] trial strategy or failure to
            produce a witness.

                  [Footnote    3]    The     substance     of
                  Dr. Checkoff’s report indicates that he had
                  reviewed the same MRIs that Dr. Read
                  had and he concurred with Dr. Read’s
                  conclusions.
Id. at 10-11 (citation to record omitted).

      Appellants contend that the question would have been proper as a

statement if made during closing arguments and, therefore, was proper as an

“unanswered question” asked by counsel during direct examination of its fact

and expert witness.      (Appellants’ brief at 25.)     Appellants attempt to

characterize the question as only “referencing what’s occurred in this

courtroom,” by arguing that appellants’ counsel “did not ask whether [Steltz]

could find a radiology expert to support Dr. Read; he asked whether Dr. Zoga

was aware that [Steltz] had not found such an expert to come into this

courtroom to support Dr. Read.” (Id. at 20 (record citations and original

quotation marks omitted; emphasis in original).)       Appellants assert it was

undisputed that Steltz had rested his case without presenting any testimony




                                      -9-
J. A21032/19

from a radiology expert to support Dr. Read and that the jury was aware a

radiology expert had not been called to testify.4 (Id. at 21.)

      A review of the testimony, however, demonstrates that appellants’

counsel used the words “couldn’t find,” (notes of testimony, 8/7/18 morning

session at 48), which are quite different from saying Steltz did not find

another radiologist who would agree with Dr. Read.            Indeed, appellants’

counsel’s question suggesting to the jury that Steltz “couldn’t find” such a

radiologist is belied by the record.    Dr. Read testified that the report he

prepared for Dr. Meyers after reviewing Steltz’s June 30, 2014 post-surgery

MRI stated, “There is a complete tear of the common adductor origin with

intramuscular hematoma and strain and 5 cm of tendon retraction, no inguinal

hernia is identified by MRI.”5 (Notes of testimony, 7/31/18 morning session

at 62.) Dr. Read explained that “[t]endons, in general, attach muscle to bone,

so the adductor muscle is attached by the adductor tendon to a bone[,]” and

that his use of the term “origin” meant the attachment site of the tendon to

the bone. (Id. at 63.) In other words, Steltz’s MRI revealed that after Steltz’s

surgery, he still had a tear in his abductor longus muscle.




4 We note that Dr. Read was called as a fact witness and not as an expert
witness in musculoskeletal radiology. (Notes of testimony, 7/31/18 morning
session at 46-48.)

5 We note that on cross-examination, Dr. Read acknowledged that in his prior
deposition he stated he was uncomfortable with the term “tear” and preferred
“discontinuity” because he was uncertain if the separation was the result of a
traumatic event. (Notes of testimony, 7/31/18 afternoon session at 22-23.)


                                     - 10 -
J. A21032/19

      Dr. Read’s report findings were, in fact, supported by Dr. Checkoff, who

identified himself as a board certified radiologist and was listed as a potential

expert witness in Steltz’s pre-trial memorandum.              (Steltz’s pre-trial

memorandum, 2/15/18 at 4.) Dr. Checkoff’s findings, after reviewing Steltz’s

June 30, 2014 post-surgery MRI, included the existence of “a partial tear of

the right adductor longus muscle, centered approximately 4 cm distal to the

attachment on the pubic bone.”       (Id. at Exhibit A, “Jaime Checkoff, MD”

letter.)   Appellants’ counsel, having received a copy of Steltz’s pre-trial

memorandum, was, therefore, put on notice that Steltz did find and planned

to call as a potential witness another radiologist whose findings concurred with

Dr. Read’s findings that the June 30, 2014 post-surgery MRI revealed a tear

in the abductor longus muscle, an allegation that formed the basis of Steltz’s

complaint. As such, when appellants’ counsel stated that Steltz “couldn’t find”

verses “did not find” another radiologist who would agree with Dr. Read’s

findings, his comment was analogous to the statement made by counsel in

Siegal, supra.

      In Siegal, defense counsel, during his closing argument, asked the

question “Do you think if [plaintiff’s medical fact witness] really felt that

[defendant doctor] had done something wrong that [plaintiff] would have let

him walk out of this court room without saying so? The answer is no.” Siegal,
718 A.2d at 1276. Counsel knew the statement to be untrue because the trial

court had granted a motion to preclude plaintiff’s medical fact witness from



                                     - 11 -
J. A21032/19

testifying, as an expert witness, that defendant doctor’s treatment fell below

the applicable standard of care. Id.      The Siegal court found counsel’s

statement to be “clearly improper, as it conveyed to the jury something that

counsel knew to be untrue.” Id. at 1277 (emphasis added) and n.4

(quoting Demosthenes, “What greater crime can an orator be charged with

than that his opinions and his language are not the same?”).

      Upon review of the record, we discern no abuse of discretion on the part

of the trial court in reaching the conclusion that appellants’ counsel’s

statement was “improper at its core” and that it erred in denying Steltz’s

motion for a mistrial.

      We now turn our attention to determining whether the trial court abused

its discretion in granting a new trial after it determined that Steltz was

prejudiced by the trial court’s mistake.

      Here, appellants argue that there was no prejudice as a result of the

question because the trial court sustained the objection before the witness

answered the question and then provided a curative instruction, which the

jury is presumed to follow. (Appellants’ brief at 30-31.) Appellants further

contend that Steltz had the opportunity to address why he did not call a

radiology expert in his closing argument. (Id. at 32.) Appellants argue, “this

court has ruled that new trials are not required” “in cases involving far worse

conduct by counsel[.]” (Id. at 32-33 (citations omitted).)




                                     - 12 -
J. A21032/19

      In determining that Steltz was prejudiced by the question, the trial court

explained,

             The question had the potential to taint the jury’s
             perceptions of the case by insinuating that no
             musculoskeletal radiologist out of 5,000 could be
             found to testify in support of [Steltz’s witness’s]
             reading of the MRI, which [appellants] had no right to
             present as a truth. Lastly[,] the question served as a
             mechanism to editorialize about the credibility of
             [Steltz’s] evidence. It is one thing to ask an expert to
             consider a hypothetical set of facts that may or may
             not be true and offer his or her opinion about that
             hypothetical, which is generally permissible. In this
             case, however, the proceedings were tainted when
             [appellants] made a deliberately prejudicial statement
             in the guise of a question that was objectively
             impossible and improper for the expert to answer.

Trial court opinion, 12/14/18 at 12-13 (citations omitted).

             Having considered the actual substance of the
             question, the insinuation that lay behind it, and its
             potential for to [sic] fix unfair prejudice against
             [Steltz] in the minds of the jurors, we have no choice
             but to conclude that the question was so inflammatory
             and prejudicial so as to preclude a fair trial and to have
             undoubtedly influenced the jury, distracting the minds
             of the jurors from the pivotal issue and influencing
             their verdict. Therefore[,] because the unavoidable
             effect of the question was to prejudice the factfinder
             to the extent that the factfinder was rendered
             incapable of fairly weighing the evidence and entering
             an objective verdict, we must grant [Steltz] a new
             trial.
Id. at 13 (citations, quotation marks, and original brackets omitted).

      The record demonstrates that counsel knew his questions involving the

words “couldn’t find” were untrue and misleading when, in fact, Steltz did find

a radiology expert, Dr. Checkoff, who agreed with Dr. Read’s findings.


                                      - 13 -
J. A21032/19

Counsel emphasized the point of his question by asking it not once but, over

Steltz’s counsel’s objection, asking it a second time when he stated, “Not one,

couldn’t find one?” These questions were an attempt to remove the issue of

whether Dr. Read’s testimony was credible from the jury. See Young, 761
A.2d at 561. While counsel is generally free to present his or her case in the

light most suited to advance the client’s position, counsel is not free to take

liberties with the evidence and misconstrue it for the jury. See Ferguson,
84 A.3d at 723. Moreover, the curative instructions only generally informed

the jury that counsel’s statements and arguments were not evidence, and did

not address the specific questions by appellants’ counsel and the fact that

Steltz not only could have found but did find a radiology expert who concurred

with Dr. Read’s findings.    See Siegal, 718 A.2d at 1277 (finding curative

instruction insufficient to cure harm when instruction did not convey to jury

what was true).

      Upon a review of the record, we find that the record supports the trial

court’s reasons and factual basis for its decision, and we discern no abuse of

discretion on the part of the trial court in granting Steltz a new trial.

      Order affirmed.



      Olson, J. joins this Memorandum.

      Bowes, J. files a Dissenting Memorandum.




                                      - 14 -
J. A21032/19


Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 4/14/20




                       - 15 -